Citation Nr: 0734282	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a status-post right radial head fracture.

2.  Entitlement to an increased (compensable) rating for 
right patellofemoral syndrome.

3.  Entitlement to an increased (compensable) rating for left 
patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to November 
1987, and from April 1991 to October 1996.

The present matters came before the Board of Veterans' 
Appeals (Board) initially on appeal from a January 2004 
rating decision in which the RO, inter alia, denied the 
veteran's claims for a compensable rating, each, for right 
patellofemoral syndrome, for left patellofemoral syndrome, 
and for residuals of a status-post right radial head 
fracture.  In April 2004, the veteran's representative filed 
a notice of disagreement (NOD); the RO issued a statement of 
the case (SOC) in July 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in September 2004.  

In August 2005, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is associated with 
the claims file.  

In a November 2005 decision, the Board, inter alia, remanded 
the claims on appeal to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further action.  After 
completing the Board's requested action, the AMC continued 
the denial of the veteran's claims (as reflected in the July 
2007 supplemental SOC (SSOC)), and returned the matters to 
the Board for further appellate consideration.

The Board's decision granting a 50 percent rating for 
residuals of a status-post right radial head fracture is set 
forth below.  The claims for compensable ratings for right 
and left patellofemoral syndrome are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the AMC.  VA will notify the appellant when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, in a May 
2006 statement, the veteran claimed that over the past years 
his left ankle has become weaker and more painful.  As it is 
unclear whether this is a claim for an increased rating for 
his service-connected left ankle disability, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim decided herein has been accomplished.

2.  The veteran's residuals of a status-post right radial 
head fracture include right (major) elbow flexion to 50 
degrees with pain, pronation and supination to 60 degrees 
with pain, and reduced supination on repetitive motion to 50 
degrees due to pain, and x-ray evidence of degenerative joint 
disease; there is no evidence of ankylosis, deformity, 
ununited fracture of the head of the radius, or nonunion of 
the radius and ulna. 


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 50 percent rating for residuals of a status-post right 
radial head fracture are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a July 2003 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim for higher rating, 
as well as what information and evidence must be submitted by 
the veteran, and what information and evidence would be 
obtained by VA.  Clearly, this notice meets the VCAA's timing 
requirements.  The July 2004 SOC set forth the criteria for 
higher ratings for disabilities of the arm (which is 
sufficient under Dingess/Hartman).  In an April 2006 post-
rating letter, the RO (via the AMC) also provided notice of 
what was needed to establish any effective date that might be 
assigned and the need for the appellant to advise VA of and 
to submit any further evidence that is relevant to the 
claims, to include evidence in his possession.  

After the veteran was afforded the opportunity to respond to 
each notice described above, the July 2007 SSOC reflects 
readjudication of the claims.  Hence, while some of this 
notice was provided after the rating action on appeal, the 
veteran is not shown to be prejudiced by the timing or form 
of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical records 
and evaluations, as well as outpatient treatment records from 
the VA Medical Center (VAMC) in Columbia, South Carolina, and 
reports of VA examinations.  Also associated with the claims 
file is the transcript of the veteran's August 2005 Board 
hearing, as well various written statements submitted by the 
veteran, his supervisor, and his representative, on his 
behalf.

In summary, in connection with the matter herein decided, the 
duties imposed by the VCAA have been considered and 
satisfied.  Through various notices of the RO/AMC, the 
claimant has been notified and made aware of the evidence 
needed to substantiate the claim for a higher rating herein 
decided, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter herein decided, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is or 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Disabilities of the elbow and forearm are rated under 
Diagnostic Codes 5205 through 5213.  A distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes.  See 38 C.F.R. § 4.69 (2007).  In the 
instant case, the veteran is right-handed; hence, his right 
elbow is considered the major upper extremity.  Since a 
specific rating for a status-post right radial head fracture 
is not listed under the rating schedule, in the January 1997 
rating decision granting service connection, the RO assigned 
an initial noncompensable rating under Diagnostic Code 5212 
for impairment of the radius, a closely related impairment in 
which the functions affected and anatomical localization and 
symptomatology are closely analogous.  See 38 C.F.R. 38 
C.F.R. §§ 4.20, 4.27 (2007).  This rating has since remained 
unchanged.

Under Diagnostic Code 5212, for the minor or major upper 
extremity, a 10 percent rating is warranted for malunion of 
the radius with bad alignment; and a 20 percent rating is 
warranted where there is nonunion of the radius in the upper 
half.  A 30 percent rating is warranted for the major upper 
extremity where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A maximum 40 percent rating is warranted for the major upper 
extremity where there is nonunion in the lower half, with 
false movement with loss of bone substance (1 inch, 2.5 cms.) 
and marked deformity.  

Alternatively, given the x-ray evidence of arthritis, the 
Board has (pursuant to Diagnostic Codes 5003 and 5010) 
considered the criteria for rating limited motion of the 
forearm.  See 38 C.F.R. § 4.71a (2007).

Under Diagnostic Code 5206, limitation of flexion of either 
the major or minor forearm to 100 degrees warrants a 10 
percent rating; limitation of flexion of either forearm to 90 
degrees warrants a 20 percent rating; limitation of flexion 
of the major forearm to 70 degrees warrants a 30 percent 
rating; limitation of flexion of the major forearm to 55 
degrees warrants a 40 percent rating; and limitation of 
flexion of the major forearm to 45 degrees warrants a maximum 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 
(2007). 

Under Diagnostic Code 5207, limitation of extension of either 
the major or minor forearm to 45 or 60 degrees warrants a 10 
percent rating; limitation of extension of either forearm to 
75 degrees warrants a 20 percent rating; limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating; limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5207 
(2007).  

Under Diagnostic Code 5208, forearm flexion limited to 100 
degrees and extension to 45 degrees warrants a maximum 20 
percent rating for either a major or minor joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5208 (2007).

Under Diagnostic Code 5213, pertinent to the major arm, 
limitation of supination of the arm to 30 degrees or less is 
rated as 10 percent disabling; limitation of pronation of the 
arm is rated as 20 percent disabling when motion is lost 
beyond the last quarter of arc and the hand does not approach 
full pronation, and as 30 percent disabling for motion lost 
beyond the middle of the arc.  Loss of (bone fusion) of the 
major upper extremity is rated as 20 percent when the hand is 
fixed near the middle of the arc or there is moderate 
pronation, as 30 percent disabling when the hand is fixed in 
full pronation, and a maximum 40 percent disabling when the 
hand is fixed in supination or hyperpronation.  38 C.F.R. § 
4.71a, Diagnostic Code 5213 (2007). 

Normal forearm (elbow) extension and flexion is from 0 to 145 
degrees.  Normal forearm pronation and supination is from 0 
to 80 degrees and from 0 to 85 degrees, respectively.  38 
C.F.R. § 4.71, Plate I (2007).

Under Diagnostic Code 5205 ankylosis of the major elbow is 
rated as 40 percent disabling when favorable, at an angle 
between 90 degrees and 70 degrees, as 50  percent disabling 
when intermediate, at an angle of more than 90 degrees, or 
between 70 degrees and 50 degrees, and a maximum 60 percent 
disabling when unfavorable, at an angle of less than 50 
degrees or with complete loss of supination or pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2007).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the veteran's service-connected 
residuals of a post-status right radial head fracture more 
nearly approximates the criteria for a 50 percent rating.  
See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5206.   

On the report of the veteran's May 1996 separation 
examination, the examiner annotated non-displaced radial head 
fracture, right elbow pain which comes and goes, mainly 
during change in seasons and bad weather, still ongoing since 
August 1991, when he fractured it.

On VA joints examination in January 1997, the veteran 
reported that he occasionally got pains in his right elbow 
but this was infrequent.  On examination, there was no 
evidence of tenderness with palpation of the radial head and 
he was noted to have full range of motion of the right elbow, 
including some full supination and pronation.  The remainder 
of his elbow examination was normal.  The impression included 
possible previous radial head fracture, awaiting radiographic 
correlation.

On examination in July 2003, the veteran reported that he has 
occasional pain in his right elbow with weather changes.  
Range of motion findings were:  flexion from 0 to 165 
degrees; pronation to 90 degrees and supination to 85 
degrees.  The radial head was nontender on palpation.  X-rays 
of the right elbow were essentially negative.  The examiner 
added that the veteran's right elbow appeared to have good 
range of motion, no sequela from his fracture.  

During the August 2005 Board hearing, the veteran reported 
that his symptoms had worsened that that he had pain, 
stiffness, soreness, and slight swelling in his right elbow.  
He also stated that he had tingling in his fingers with 
repetitive movement.  

In an April 2006 statement, the veteran's supervisor 
indicated that, over the course of several months, the 
veteran had been in and out of work due to complications with 
his knees and his right elbow; and that he had personally 
witnessed the veteran's pain and had sent the veteran home on 
several occasions.

In a May 2006 statement, the veteran claimed that, over the 
past years, both his knees and right elbow had become weaker 
and more painful; that he is unable to get out of bed without 
having stiffness and sharp pain in those areas; and that the 
pain and stiffness is more so in his left knee and right 
elbow. 

On VA examination in October 2006, the veteran reported that 
because of increased stiffness of his knees and right elbow 
that he had had to change his delivery routes and duties as a 
postal carrier.  He is limited in the size of packages that 
he can carry.  The veteran complained that his activities of 
daily living (ADLs) are also affected in that he has 
difficulty dressing, bathing, putting on shoes, and 
toileting.  Recreationally, he is unable to continue 
volunteer coaching duties.  Since his last VA examination in 
2003, the veteran stated that he had had increased stiffness, 
soreness, and increase in duration in his right elbow and 
that he had been told that he has arthritis.  He denied 
swelling, heat, redness, instability or locking.  Aggravating 
factors include lifting and bending the elbow causing flare-
ups of severe pain of 8 on a scale of 10, occurring every day 
and lasting all day.  

On examination, range of motion of the right elbow was: 
flexion from 0 to 50 total endpoint, with pain; and pronation 
and supination from 0 to 60 total endpoint, with pain.  The 
examiner added that range of motion of the right elbow, as 
measured above, was additionally limited following repetitive 
use due to pain resulting in a 10 degree further reduction in 
supination of the right elbow, with a total endpoint to 50 
degrees.  The elbow was positive for point tenderness.  There 
was no crepitus, decrease in bone length of the radius, or 
observed deformity.  The examiner noted that May 2005 x-rays 
of the right elbow revealed mild degenerative changes, 
unchanged from November 2004.  The diagnoses included mild 
degenerative joint disease of the right elbow as a residual 
of fracture to the distal radius.  The examiner added that he 
could not explain the severe loss of range of motion except 
to say that the veteran resisted attempts to passively 
increase the goniometer measurements as evidenced by the 
flexion of his biceps and triceps muscles toward the elbow.

Under Diagnostic Code 5206, flexion limited to 55 degrees 
warrants a 40 percent rating, while flexion limited to 45 
degrees warrants a maximum 50 percent rating for a major 
elbow.  On examination in October 2006, flexion was measured 
at 50 degrees with pain and x-rays results confirmed that the 
veteran has mild degenerative joint disease.  Given these 
findings, the Board finds that, resolving the doubt in the 
veteran's favor, the veteran's right elbow disability more 
nearly approximates a 50 percent rating based on decrease in 
flexion and supination and pain on repetitive movement.  In 
support, the Board notes that the evidence shows that flare-
ups of pain on repetitive use of his right elbow have 
negatively impacted his ADLs and occupational duties.  See 
DeLuca, 8 Vet. App. at 205-207; 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

The Board has considered whether a higher rating is available 
under any other diagnostic code.  However, as noted above, 50 
percent is the maximum schedular ratings for a major upper 
extremity under Diagnostic Codes 5207, 5208, 5212 and 5213, 
and, thus, do not provide for a higher evaluation.  As 
regards other diagnostic codes pertaining to the elbow, there 
is no medical evidence of ankylosis of the elbow, an ununited 
fracture of the radius, an elbow deformity, or nonunion of 
the radius and ulna with flail false joint.  Therefore, 
Diagnostic Codes 5202, 5209 and 5210 are not for application. 

For all the foregoing reasons, the Board finds that a 50 
percent but no higher rating for residuals of a status-post 
right radial head fracture is warranted.




ORDER

A 50 percent rating for residuals of a status-post right 
radial head fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Regrettably, the Board's review of the claims file reveals 
that additional development of the claims remaining on appeal 
is warranted.

In this regard, the  Board notes that the duty to assist 
includes obtaining non-VA and VA medical records when 
necessary for an adequate determination.  See 38 C.F.R. 
§ 3.159.  

On VA examination in October 2006, the veteran reported that 
he had had physical therapy for both knees at Richland 
Memorial Hospital Othopedics.  However, no records from this 
health care provider have been associated with the record.  
Such records may show that the veteran's bilateral knee 
disability has worsened to an extent so as to provide for the 
assignment of compensable ratings.  On remand, the RO should 
specifically request that the veteran provide signed 
authorization to enable it to obtain these identified 
records.  On VA examination in October 2006, the veteran 
reported that he had had physical therapy for both knees at 
Richland Memorial Hospital Othopedics.  However, no records 
from this health care provider have been associated with the 
record.  Such records may show that the veteran's bilateral 
knee disability has worsened to an extent so as to provide 
for the assignment of compensable ratings.  On remand, the RO 
should specifically request that the veteran provide signed 
authorization to enable it to obtain these identified 
records.  

The RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Columbia VAMC dated up to November 22, 2005.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Columbia VAMC since 
November 2005, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006) as regards requests for records from 
Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to present 
information and/or evidence pertinent to the claims for 
compensable ratings for the knees.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the veteran to submit all evidence 
in his possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating each claim remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Columbia VAMC all outstanding records of 
evaluation and/or treatment of the 
veteran's knees from November 2005 to the 
present.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for 
compensable ratings for the knees.  The 
RO should specifically request that the 
veteran to provide signed authorization 
to enable it to obtain records from 
Richland Memorial Hospital Othopedics.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for 
compensable ratings for the knees in 
light of all pertinent evidence and legal 
authority.  

6.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


